 

Case 19-24551 Docs Filed 10/31/19 Pagelof1

 

WIIOCT 31 AN IO: 03
UNITED STATES BANKRUPTCY COURT FOR THE

 

DISTRICT OF MARYLAND

 

In re:

KIMYA D. CRAWFORD
Debtor.

Chapter 7

a _ ae ae

 

DECLARATION OF PRO SE ASSISTANCE

I, KIMYA D. CRAWFORD , feceived free legal assistance in preparing

my bankruptcy forms from the legal aid nonprofit Upsolve. Upsolve is a national legal aid nonprofit
funded by the Legal Services Corporation and leading philanthropic foundations. It provides free

Chapter 7 assistance for low-income debtors who need a fresh start but cannot afford counsel.

Upsolve is not my attorney. | am filing this case without a lawyer or “pro se." Because Upsolve
has provided its services pro bono, Upsolve is not a petition preparer under Section 110 of the

Bankruptcy Code, and Official Form 119 is not required and has not been provided.

de CI) owe [51]

Signature of Debtor 1, Fiing Pro Se

Upsolve Contact Information:
TINA TRAN, MANAGING ATTORNEY

TINA@UPSOLVE.ORG
